COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN THE INTEREST OF V. M., A CHILD,              §               No. 08-18-00228-CV

                       Appellant.                §                  Appeal from the

                                                 §                 65th District Court

                                                 §             of El Paso County, Texas

                                                 §               (TC# 2017DCM7083)

                                              §
                                            ORDER

       In order to protect the identity of the minor child who is the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the child by his initials, V.

M., and the parent by initials as well, in all papers submitted to the Court, including letters,

motions, and briefs. See Tex.R.App.P. 9..8. The Court will also refer to the child and parent by

their initials in correspondence, orders, and in its opinion and judgment.

       IT IS SO ORDERED this 28th day of December, 2018.


                                                      PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.